Citation Nr: 0419799	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

In a May 1997 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for irritable bowel syndrome, a rectal 
disorder, and a back disorder.  The veteran's representative 
submitted a document in June 1997 that could be construed as 
a notice of disagreement with the May 1997 decision, as well 
as additional evidence.  In a November 1997 rating decision 
the RO again denied entitlement to service connection for 
those disorders.  The veteran, through his representative, 
submitted a statement in January 1998 in which he expressed 
disagreement with the November 1997 decision.  The RO issued 
a statement of the case in March 1998 pertaining to the 
denial of service connection for irritable bowel syndrome, 
loss of anal sphincter control, and a back disorder.  The 
veteran submitted a substantive appeal as to those issues in 
May 1998.

The substantive appeal was not submitted within 60 days of 
the March 1998 statement of the case, or within the one-year 
period following notice of the May 1997 decision.  For that 
reason the May 1997 decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1996).  The May 1998 
substantive appeal is, however, sufficient to perfect the 
appeal of the November 1997 decision.  Because the May 1997 
decision is final, new and material evidence is required to 
consider the issues previously denied.

In an April 1999 supplemental statement of the case the RO 
granted service connection for irritable bowel syndrome and 
loss of anal sphincter control, and assigned a 30 percent 
rating for the disorder.  Following the submission of 
additional evidence, in a May 2002 rating decision the RO 
denied entitlement to a disability rating in excess of 
30 percent for the gastrointestinal disability.  The veteran 
submitted a notice of disagreement with the May 2002 decision 
in October 2002, and the RO issued a statement of the case 
pertaining to an increased rating for irritable bowel 
syndrome in November 2002.  In a December 2002 statement, 
however, the veteran expressly withdrew his appeal on the 
issue of the rating assigned for irritable bowel syndrome 
with loss of anal sphincter control.  The Board of Veterans' 
Appeals (Board) finds, therefore, that that issue is no 
longer within its jurisdiction.

In an April 2002 statement the veteran asserted that he 
suffers from anxiety and depression due to his service-
connected irritable bowel syndrome.  This issue has not yet 
been developed, and is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disorder in May 1997, and that decision became final in 
the absence of a timely perfected appeal.

2.  The evidence received subsequent to the May 1997 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is also material 
because it bears directly and substantially on the issue on 
appeal, that being whether a back disorder had its onset 
during service, and it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSION OF LAW

The May 1997 rating decision in which the RO denied 
entitlement to service connection for a back disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. § 7105(c) (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1996); 
38 C.F.R. § 3.156 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current back disorder, which 
has been diagnosed as degenerative joint and disc disease of 
the cervical, thoracic, and lumbosacral spine, was caused by 
a back injury that occurred in May 1966.  It is not clear 
from the claims file whether he is claiming entitlement to 
service connection for disability effecting the cervical, 
thoracic, or lumbosacral spine, or the entire spine.  He 
further contends that the incurrence of a chronic back 
disorder in May 1966 is evidenced by his reported history of 
having experienced fecal incontinence within two days of the 
back injury.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  The 
VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  See Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342; 38 C.F.R. 
§ 3.159(b) and (c) (2003).

Review of the documents in the claims file reveals that the 
veteran has not been informed of the evidence required to 
substantiate his claim, or the relative responsibilities of 
the veteran and VA in developing that evidence.  As will be 
shown below, however, the Board finds that new and material 
evidence has been submitted to reopen the previously denied 
claim.  Because that finding is fully favorable to the 
veteran, the failure of VA to provide a VCAA notice to him is 
non-prejudicial.  See Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (the Board may adjudicate an appeal in the absence 
of compliance with the VCAA if non-prejudicial to the 
claimant).  The Board further finds that additional 
development is required prior to considering the substantive 
merits of the claim for service connection, and is remanding 
that issue to the RO.  On remand, the RO will have the 
opportunity to inform the veteran of the evidence required to 
substantiate his claim for service connection, and the 
relative responsibilities of the veteran and VA in developing 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1996).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1997).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

The evidence considered by the RO in the May 1997 decision 
included the veteran's service medical records, a January 
1996 medical report, and the report of a May 1997 VA 
examination.  The service medical records disclose that the 
veteran was treated in May 1966 for back strain.  In the 
January 1996 medical report Ronald L. Smoyer, M.D., stated 
that, in addition to other problems, the veteran had 
degenerative arthritis of the spine, particularly the 
cervical portion of the spine.  The May 1997 VA examination 
resulted in a diagnosis of osteoarthritis of the cervical 
spine.  None of the evidence showed a nexus between the May 
1966 back strain, and the degenerative arthritis of the 
spine.  Due to the absence of evidence of a nexus to service, 
the RO denied entitlement to service connection for a back 
condition in the May 1997 rating decision.

The evidence received subsequent to the May 1997 decision 
includes medical evidence showing that, in addition to the 
cervical spine disorder, the veteran has degenerative joint 
and disc disease of the lumbosacral spine.  In addition, the 
veteran has submitted multiple statements as well as hearing 
testimony indicating that, since incurring the in-service 
back strain, he has suffered from fecal incontinence.  He has 
also submitted evidence indicating that the fecal 
incontinence was caused by a spinal injury.  For the purpose 
of determining whether new and material evidence has been 
submitted, the veteran's statements are deemed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence submitted since the May 1997 decision is new, in 
that the evidence previously of record did not include the 
veteran's report of continuing symptomatology since service, 
or evidence of a current lumbosacral disability.  The 
evidence is also material because it bears directly and 
substantially on the issue on appeal, that being whether the 
veteran currently has a back disorder that is related to an 
in-service disease or injury.  The Board finds, therefore, 
that evidence that is both new and material has been 
submitted, and the claim of entitlement to service connection 
for a back disorder is reopened.

As previously stated, the Board further finds, however, that 
additional development is required prior to considering the 
substantive merits of the claim for service connection.  The 
issue of entitlement to service connection for a back 
disorder is, therefore, being remanded to the RO.


REMAND

The available evidence indicates that the veteran has 
received treatment for his back disability from the VA 
medical center (MC) in Altoona, Pennsylvania.  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

The veteran's service medical records disclose that he was 
treated for gastroenteritis in October 1964.  He was granted 
service connection for irritable bowel syndrome with impaired 
sphincter control due to the in-service treatment for 
gastroenteritis and continuing symptomatology since service.

During service he was also treated for back pain, which was 
diagnosed as a back strain, in May 1966.  The evidence does 
not indicate that his complaint in May 1966 involved any 
injury to the spinal cord.  The May 1966 treatment was 
provided following his separation examination, but the 
available records make no further reference to a back 
disability during service.  He was separated from service in 
September 1966.

In several statements the veteran has described the back 
injury in May 1966.  He stated that he then lifted a machine 
for buffing floors that weighed approximately 50 pounds, at 
which time he "heard a loud crack" in his back.  He also 
stated that within two days of this injury, he began 
experiencing episodes of bowel incontinence.  His service 
medical records do not reflect any complaints or clinical 
findings regarding bowel incontinence.

The veteran has presented extensive medical evidence 
documenting the treatment of irritable bowel syndrome and 
bowel incontinence, with an abnormal sphincter reflex.  He 
contends that this abnormal sphincter reflex is due to a 
spinal cord injury that occurred in May 1966.  He submitted 
medical billing records showing that he initially sought 
treatment from a gastroenterologist, Melvin D. Small, M.D., 
in May 1971.  Those records only document billing and payment 
information, however, not the treatment provided.  There is 
no evidence showing any treatment for a bowel disorder, 
including an abnormal sphincter reflex, prior to May 1971.  
In a statement submitted in July 1997, the veteran provided 
the names of all the medical care providers from whom he had 
received treatment, and he did not describe any treatment 
prior to 1971.

The veteran has also presented extensive medical evidence 
documenting the treatment of degenerative disc disease of the 
cervical spine, with an onset date in February 1991.  Those 
treatment records do not document any complaints or clinical 
findings pertaining to the lumbosacral spine.  

Documents from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits from that 
agency with an onset date in February 1992.  The disabilities 
for which benefits were awarded consisted of degenerative 
disc disease of the cervical spine, bursitis of the left 
shoulder, irritable bowel syndrome, and diabetes mellitus.  
There was no reference to, or evidence supporting a diagnosis 
of, degenerative joint or disc disease of the lumbosacral 
spine.

The veteran has also presented a May 1977 report from Eugene 
M. J. Pugatch, M.D., a neurologist, in which the neurologist 
stated that he treated the veteran in May 1977, including a 
hospitalization for having "tests" done.  Another of the 
veteran's physicians, Marvin M. Schuster, M.D., in an August 
1978 report referenced the treatment provided by Dr. Pugatch 
as being electromyography to evaluate the functioning of the 
anal sphincter, which was normal.

The earliest documentation of the veteran having any 
disability pertaining to the lumbosacral spine occurred in 
August 1998.  In an August 1998 report the veteran's 
chiropractor stated that, in addition to chronic anxiety and 
irritable bowel syndrome, the veteran suffered from 
lumbosacral intervertebral disc syndrome.  The report of an 
August 1998 magnetic resonance image (MRI) shows degenerative 
disc disease of the lumbosacral spine.

In December 2003 the veteran submitted what appears to be an 
insurance billing from Dr. Pugatch showing treatment from 
March 1974 to June 1977.  The copy of the form submitted in 
December 2003 does not show a name, date of birth, or 
signature for the patient.  The diagnosis for which treatment 
was provided, however, is shown as "cauda equina syndrome."  
In February 2004 the veteran submitted another copy of the 
billing in which his name, date of birth, and signature had 
been added.  The RO has not, however, requested the actual 
treatment records from Dr. Pugatch.  As noted in the August 
1978 report from Dr. Schuster, the testing conducted by Dr. 
Pugatch regarding cauda equina syndrome was negative.

The veteran presented a report of a nerve conduction study 
(NCS) and electromyography (EMG) conducted in July 2003 that 
resulted in findings consistent with a conus medullaris or 
cauda equina lesion.  The report also indicates that the 
veteran's fecal incontinence was due to the neurological 
abnormality.

In summary, the veteran has presented extensive evidence to 
support his contention that an injury to the spinal cord 
caused, at least in part, his fecal incontinence.  The issue 
of whether service connection is warranted for fecal 
incontinence is not, however, now pertinent; service 
connection has been established for fecal incontinence as a 
component of the service-connected irritable bowel syndrome.  
The issue now being considered is whether the veteran 
incurred a chronic back disorder during service.  He relies 
on the evidence showing that his fecal incontinence was 
caused by a spinal injury, and his historical report of 
experiencing fecal incontinence shortly after the May 1966 
back strain, as evidence that the May 1966 injury was the 
onset for his currently diagnosed degenerative joint and disc 
disease.

The RO provided the veteran a VA medical examination in May 
2001, which resulted in the opinion that his fecal 
incontinence was due to a lower motor neuron lesion effecting 
the anal sphincter.  The RO has not, however, requested a 
medical opinion on whether the May 1966 back strain is 
etiologically related to the currently diagnosed degenerative 
joint and disc disease.  The veteran's representative has 
asked that the case be remanded to the RO to obtain such an 
opinion, and the Board concurs with that request.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should contact the veteran and 
determine whether it is his contention 
that a cervical spine disorder, a 
thoracic spine disorder, or a lumbosacral 
spine disorder, or all of the above, are 
related to the back strain documented 
during service.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records from Dr. 
Pugatch, if available, and from the VAMC 
in Altoona, Pennsylvania.  If the RO is 
not able to obtain any identified 
records, the claims file should be 
documented to that effect.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA orthopedic examination.  The 
purpose of the examination is to obtain 
an opinion regarding the claimed nexus 
between the back strain documented during 
service and the currently diagnosed 
degenerative joint and disc disease.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

Based on the results of an examination 
and review of the evidence in the claims 
file, and not on the veteran's reported 
history, the examiner should provide an 
opinion on whether a disorder of the 
cervical, thoracic, or lumbosacral spine, 
which was initially documented in 1991, 
is etiologically related to the back 
strain that occurred in May 1966.  The 
examiner should provide the rationale for 
his/her opinion.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



